                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 TERRY LEE FRANKLIN                                                      CIVIL ACTION
 VERSUS                                                                  NO. 19-12143
 DONNIE BORDELON, ET AL.                                                 SECTION “M”(4)


                                           ORDER

       The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of the plaintiff to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that the 42 U.S.C. § 1983 complaint and related pauper application filed

by the plaintiff, Terry Lee Franklin, are TRANSFERRED to the United States District Court for

the Western District of Louisiana for further proceedings.



               New Orleans, Louisiana, this 25th day of September, 2019.




                                                    ____________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
